DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 14 February 2022, the amendments to the claims have been entered into the application and the terminal disclaimers have been approved.  By this amendment, no claims were added or cancelled, and claims 1-6 are currently pending in the application.  The previously noted double patenting rejections have been overcome with the approved terminal disclaimers and are hereby withdrawn.  The section 102 and 103 rejections have been overcome by the amendments to the claims and are hereby withdrawn.  After additional search and/or consideration, the following rejections are presented to address the new claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2013/0139424 by Devine (Devine).
Regarding claim 1, Devine discloses a configurable bolt assembly (See at least Title and Abstract), comprising: a bolt carrier, the bolt carrier further comprising: a rear portion; and a front portion, the front portion further comprising: an opening for receiving a bolt therein; and a longitudinal slot through the top thereof (See at least Figures C1-C3, clearly illustrated), and an interchangeable blowback bolt (See at least Paragraphs 0023 and 0026), coupled within the opening of the bolt carrier such that a longitudinal boss extending upward from the interchangeable blowback bolt extends upward through the longitudinal slot in the top of the bolt carrier, wherein the bolt is interchangeable with other interchangeable blowback bolts of different configurations to accommodate pistol and rifle cartridges of different lengths and different calibers (See at least Paragraphs 0023-0026).
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,436,530 issued to Overstreet et al (Overstreet).
Regarding claim 1, Overstreet discloses a configurable bolt assembly (See Figures, clearly illustrated), comprising: a bolt carrier (220), the bolt carrier further comprising: a rear portion; and a front portion, the front portion further comprising: an 
Regarding claim 2, Overstreet further discloses a firing pin through hole disposed longitudinally through the bolt for receiving a firing pin therethrough (186), wherein the firing pin through hole does not extend through the rear portion of the bolt carrier (See at least Figure 13, clearly illustrated).
Regarding claim 4, Overstreet further discloses a lateral aperture through the bolt carrier; a lateral aperture through the bolt, wherein the lateral aperture through the bolt is aligned with the lateral aperture through the bolt carrier; an aperture that extends downward through the longitudinal boss of the bolt and into the lateral aperture of the bolt; and a connecting pin inserted through the lateral aperture of the bolt carrier and through the lateral aperture of the bolt (188, See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overstreet in view of U.S. Pre-Grant Publication 2006/0070288 by Zedrosser (Zedrosser).
Regarding claim 3, Overstreet does not disclose the specifically claimed features of the bolt.
Zedrosser, a related prior art reference, discloses wherein a cup of the interchangeable bolt further comprises: a first extractor recess, having a first extractor spring recess therein, on a first side of a cup of the bolt; a second extractor recess, having a second extractor spring recess therein, on a second side of the cup; a first ejector groove on a side of the bolt opposite the first extractor recess; and a second ejector groove on the side of the bolt opposite the second extractor recess, wherein the bolt is symmetrical with respect to a longitudinal vertical plane through the longitudinal axis thereof, wherein the bolt may be used to eject spent cartridges either to the right or to the left of a firearm by installing an extractor and extractor spring either into the first extractor recess and first extractor spring recess, respectively, or, into the second extractor recess and second extractor spring recess, respectively (See Figures, all aspects clearly illustrated).
.
Allowable Subject Matter
Claim(s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of the claims 1, 4, and 5, especially a cone-point set screw threaded into a threaded aperture that engages the connecting pin, pressing the connecting pin and the bolt carrier forward while pressing the cone-point set screw and the bolt backward such that a forward-facing bearing surface of the bolt carrier is pressed tightly against a back surface of the bolt to secure the bolt to the bolt carrier.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641